Herlihy, J.
(dissenting in part). While the factual issues in each case are to some degree different, I am not convinced that the present record justified the substantial award against the State of New York. (See Tippetts-Abett-McCarthy-Stratton v. New York State Thruway Auth., 18 A D 2d 402, 404-405, affd. 13 N Y 2d 1091; Websco Constr. Corp. v. State of New York, 57 Misc 2d 9.) While the State is not liable for breach of contract since its failure to take reasonable steps to properly co-ordinate the work of the prime contractors has not been established, the record does support the conclusion that the claimant incurred significant additional expense through no fault of its own in the amount of $7,749.73. Accordingly, I would modify the judgment by reducing the amount thereof to $7,749.73 and, as modified, affirm. [52 Misc 2d 215.]